Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 7/11/22.
Claims 1-2, 4-5, 7, 9-20, 22-25, and 28 are pending.
Drawings
The corrected drawings were received on 7/11/22.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 9-20, 22-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In each of the independent claims 1 and 20, the limitations “wherein said high data rate link communication modulator provides Forward Error Correction encoding adapted to a data rate of the uplink channel” and “wherein the Forward Error Correction encoding is adapted to a data rate of the downlink channel” are recited.  However, these newly added limitations are not described in the specification and hence, constitute new matter.  Applicant cites paragraphs 0058, 0067, and the original claim set as support for these newly added limitations, see page 13 of the amendment.  However, after carefully reviewing the paragraphs and the original claim set, no such support exists in the original disclosure for these newly added limitations.  The remaining dependent claims fall in views of claims 1 and 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, 9-20, 22-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In each of the independent claims 1 and 20, the term “high data rate” is a relative term which renders the claims indefinite. The term “high data rate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, the limitations “high data rate link communication modulator” and “high data rate link communication demodulator” in each independent claim are indefinite.  
In addition, the limitation “the Forward Error Correction encoding” in the last wherein clause in each independent claim lacks a clear antecedent basis, i.e., it is not clear which of the two previously recited “Forward Error Correction encoding” this limitation refers to.  For example, in claim 1, the limitation “Forward Error Correction encoding” exists in lines 26-27 and line 33.  The remaining dependent claims fall in view of claims 1 and 20.
In addition, in independent claim 20, the limitation “adapted to a data rate of the uplink channel adapted to a date rate of the uplink channel” is confusing.
Claim 22 depends from a canceled claim, claim 21 and hence, the scope of the claim cannot be reasonably determined.  Claim 22 is interpreted to depend from claim 20 for purposes of the art rejections below.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-10, 15-16, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as shown in Fig. 2 of Applicant’s drawings (“AAPA”), Gopal et al., US 2016/0037434, (“Gopal”), and Lee et al., US 2017/0324468 (“Lee”).
Independent Claims
	Regarding independent claim 1, the AAPA teaches in Fig. 2 and its corresponding written description in Applicant’s specification the claimed limitations “A system for regenerative satellite communications between a gateway (Gateway 21) of a terrestrial communication network and a user terminal (terminal 23) via a communications satellite (satellite 22) for transmitting a downlink signal in a forward link from the communications satellite to the 5user terminal (Information Signal), said downlink signal being indicative of information data carried by an uplink signal received at the communications satellite from the gateway (High Rate Signal), the system comprising a distributed regenerative modulator (high data rate link modulator 210 and any one or more of the elements shown included in satellite 22, e.g. filter IMUX 223, multiplier 221, etc.) including first modulator components (high data rate link modulator 210) arranged at the gateway, and second modulator components (any one or more of the elements shown included in satellite 22, e.g. filter IMUX 223, multiplier 221, high data rate link demodulator 229, etc.) arranged at the communications satellite;  
10wherein the first modulator components apply a first part of modulation functions to the information data carried by the uplink signal at the gateway (modulation functions performed by high date rate link modulator 210, see also page 4 of applicant’s specification beginning at line 22), while the second modulator components apply a second part of modulation functions to the information data at the satellite to generate said down-link signal for transmitting it to the user terminal (functions performed by any one or more of the elements shown included in satellite 22, e.g. filter IMUX 223, multiplier 221, high data rate demodulator 229, etc.; see also, page 4 of applicant’s specification beginning at line 22), 
15wherein said first components of said distributed regenerative modulator perform specific signal processing operations, which are only suitable for processing a waveform of a specific type (the limitation “specific signal processing operations” is broadly interpreted to read on the functions performed by high data rate link modulator 210; however, see below), and wherein said second components of said distributed regenerative modulator perform only general signal processing operations which do not depend on the waveform used for modulation (the limitation “general signal processing operations” is also broadly interpreted to read on e.g., the functions performed by frequency up-converter 225 since the operations of frequency up-converter 225 do not depend on a waveform used for modulation; however, see below);
wherein an uplink channel between the gateway and the satellite and a downlink channel between the satellite and the user terminal are non-symmetric (see page 4, lines 11-21 and page 5, lines 11-13 of the specification which disclose that the AAPA uses asymmetric uplink and downlink channels), 
the system further comprising: 
a high data rate link communication modulator arranged at the gateway, and configured for generating said uplink signal, wherein said high data rate link communication modulator provides Forward Error Correction encoding adapted to a data rate of the uplink channel (Fig. 2, high data rate link modulator 210, the limitation “provides Forward Error Correction encoding adapted to a data rate of the uplink channel” is deemed inherent in the modulator 210); 
a high data rate link communication demodulator arranged at the satellite to demodulate the uplink signal, wherein said second components of said distributed regenerative modulator are arranged downstream of said high data rate link demodulator” (Fig.2, high data rate link demodulator 229; the “second components” read on any one or more of at least the frequency up-converter 225, amp 226, etc. shown in Fig. 2 which are downstream of the high data rate link demodulator 229) as now recited in claim 1.
While the AAPA teaches “a high data rate link communication modulator arranged at the gateway” it does not teach that the modulator 210 is “arranged at the gateway downstream of said first components” since the modulator is interpreted to teach the claimed “first components.”
The AAPA also does not teach “wherein the first distributed modulator components include components that provide Forward Error Correction (FEC) encoding, wherein the Forward Error Correction encoding is adapted to a data rate of the downlink channel” as now claimed in claim 1.
While the broadly recited limitations “specific signal processing operations” and “general signal processing operations” are deemed to be taught by the AAPA, these limitations are more explicitly taught by Gopal.
Gopal teaches that within a satellite communication system, the System Controller may be implemented as specific functions operating in the NOC and the Gateways, see paragraph no. 0049.  Gopal’s specific functions read on the limitation “specific signal processing operations” since these specific functions are implemented in a gateway.  Gopal also teaches that within a satellite communication system, a general purpose computer for lower data rate control functions and management functions may be implemented in a satellite in an SDSN, see paragraph no. 0033.  Gopal’s general purpose computer reads on the limitation “general signal processing operations” since the general purpose computer is implemented in a satellite.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA by incorporating the teachings of Gopal to take advantage of the many benefits disclosed by Gopal such as to employ simplified network hardware in the satellite while maintaining flexibility and continued control plane improvements in ground-based system controller software, as suggested by Gopal in paragraph no. 0013.
Lee teaches that a high order constellation modulator 306 is arranged at a gateway 302 downstream of a FEC encoder 304, see Fig. 3.  The FEC encoder 304 is deemed analogous to the claimed “first components” and hence, Lee teaches the limitation “arranged at the gateway downstream of said first components” as recited in claim 1.
Lee also teaches “wherein the first distributed modulator components include components that provide Forward Error Correction (FEC) encoding, wherein the Forward Error Correction encoding is adapted to a data rate of the downlink channel” as now claimed in claim 1, see Fig. 3 and paragraph nos. 0040, 0041.  The limitation “adapted to a data rate of the downlink channel” is deemed inherent in Lee since the FEC encoding performed at the gateway 302 is decoded by a FEC decoder 316 at the satellite 310, and the decoded data is then sent on a downlink at a suitable data rate to a user terminal via the downlink RF transmitter 330 as shown in Fig. 3 and described in paragraph no. 0042.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA and Gopal by incorporating the teachings of Lee in order to FEC encode an uplink signal prior to modulation and uplink transmission to a satellite, thereby minimizing intersymbol interference as is known in the art.
Regarding independent claim 20, this independent claim is a corresponding method claim of system claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
				Dependent Claims
Regarding claim 2, the wherein clause limitations are deemed nothing more than an intended use or purpose and as such, are not given any patentable weight, see MPEP 2103, section IC, entitled “Review the Claims.”  However, assuming arguendo that these wherein clause limitations are to be given patentable weight, these limitations are deemed to logically follow from the structural modification of the AAPA in view of Gopal and Lee.
	Regarding claim 4, see AAPA, Fig. 2 in which the limitation “ via system components” reads on e.g., the filter IMUX 223 included in the satellite 22.
	Regarding claim 5, see AAPA, Fig. 2 in which the limitation “a combination of a configurable hardware and software” reads on, e.g., frequency up-converter 225.
	Regarding claim 15, the AAPA (Fig. 2) further teaches “a frequency up-converter” (frequency up-converter 225) and a “high-power amplifier” (AMP 226).  In this claim, the “second portion” would read on e.g., frequency down-converter 221.
	Regarding claim 16, see Fig. 2 of the AAPA for “an IMUX” (filter IMUX 223) and “OMUX” (OMUX filter 227).
	Regarding claim 7, the AAPA teaches in Fig. 2 “a frequency down-converter configured to down-convert the uplink signal 10into an intermediate frequency (IF) signal (frequency down-converter 221); and a high data rate link demodulator arranged downstream of the frequency down-converter, which is configured for demodulating the IF signal and switching it to baseband (high data rate link demodulator 229).”
	Regarding claim 9, the AAPA teaches “further configured for receiving a downlink signal in a backward link from the communications satellite to the gateway, said downlink signal being indicative of information data carried 20by an uplink signal received at the communications satellite from the user terminal (see Fig. 2), the system further comprising a high data rate link communication demodulator arranged at the gateway upstream of said first components, and is configured for receiving a downlink signal from the satellite in the backward link (a high data rate link communication demodulator is inherent in the gateway 21 of Fig. 2 since the gateway receives a downlink signal from the satellite 22 modulated by a high data rate link modulator in the satellite).”  See also paragraph no. 0024 of Lee which teaches that a gateway 108 includes a demodulator.
	Regarding claim 10, the AAPA teaches “wherein said 25second components of said distributed regenerative modulator are arranged upstream of said high data rate link demodulator (see Fig. 2, frequency down-converter 221 which reads on “said second components”).”
	Regarding claim 22, see Fig. 2 of the AAPA in which the “second part of modulation functions” reads on the functions of frequency up-converter 225.
	Regarding claim 23, the AAPA teaches in Fig. 2, “frequency up-converting the intermediate frequency signal to a carrier frequency (frequency up-converter 225); and amplifying the up-converted signal (AMP 226)”	but fails to teach “after said applying of the second part of 25modulation functions” since in the AAPA, the functions of the frequency up-converter 225 were interpreted to read on the “second part of modulation functions.”  However, this distinction between the AAPA and claim 23 is deemed nothing more than a duplication of parts/steps since adding a second frequency up-converter after the first frequency up-converter 225 would meet the limitations of claim 23.  And such a duplication of parts has been held to be unpatentable absent new and unexpected results, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04.
Regarding claim 24, see Fig. 2 of the AAPA.
	Regarding claim 25, see Fig. 2 of the AAPA in which a “high data rate link communication demodulator” at the gateway is inherent in the gateway 21 of Fig. 2 since the gateway 21 must receive and demodulate downlink signals received from the satellite 22.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA, Gopal, and Lee as applied to claim 4 above, and further in view of Dave et al., US 8,832,534, (“Dave”).
Regarding claim 11, the AAPA does not teach but Dave teaches “a DVB-S2/S2X link communication modulator arranged at the gateway downstream of said first components, and is configured for generating said uplink signal” (see Fig. 3 and col. 9, lines 20-25 which teaches a DVB-S2 modulator 325 at gateway 115-a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA, Gopal, and Lee by incorporating the teachings of Dave to enable the transmission of signals according to the well known DVB-S2 specification, thereby increasing the flexibility of the satellite communication system by using well known data transmission formats.
Regarding claim 12, the AAPA teaches a “frequency down-converter” (Fig. 2, down-converter 221) but fails to teach a “DVB-S2/S2X link demodulator.”  Rather, the AAPA teaches a high data rate link demodulator 229.
Dave teaches a DVB-S2 demodulator in the satellite 105 since the gateway 115-a uses a DVB-S2 modulator 325 to transmit signals to the satellite 105, see Fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA, Gopal, and Lee by incorporating the additional teachings of Dave to enable the reception of signals according to the well known DVB-S2 specification, thereby increasing the flexibility of the satellite communication system by using well known data transmission formats.
Regarding claim 13, these limitations are deemed to logically follow from the above modification with regard to claim 12.  The “said second components” would read on frequency up-converter 225.
Regarding claim 14, the AAPA teaches “receiving a downlink signal in a backward link” (see Fig. 2) and the wherein clause limitations are deemed to logically follow from the above modification with regard to claim 12.  The “said second components” would read on frequency down-converter 221.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA, Gopal, and Lee as applied to claim 1 above, and further in view of Dave, Arapoglou et al., US 2017/0149493, (“Arapoglou”) and Muhammad et al., US 10,312,940, (“Muhammad”).
Regarding claim 17, the AAPA  teaches “the second components that provide shaping of a signal indicative of the information data” (e.g., any one of the components 225, 226 shown in Fig. 2 reads on the “second portion”) but does not teach “wherein the distributed modulator includes:  30the first components that provide operations based on the DVB-S2 standard and/or DVB-S2X standard, wherein said operations include: mode adaptation, stream adaptation, forward error correction (FEC) encoding, interleaving bits and symbols, framing,WO 2019/092694PCT/IL2018/051155 - 28 - providing references by pilot signals, header signaling, mapping k bits to one of 2k constellation points, and scrambling.”
Dave teaches operations based on the DVB-S2 standard at the gateway, see Fig. 3 and col. 9, lines 20-25 which teaches a DVB-S2 modulator 325 at gateway 115-a.
Arapoglou teaches in Fig. 11 and its respective written description “stream adaptation, forward error correction (FEC) encoding, interleaving bits and symbols, framing,WO 2019/092694PCT/IL2018/051155 - 28 - providing references by pilot signals, header signaling, mapping k bits to one of 2k constellation points, and scrambling.”  Arapoglou does not teach “mode adaptation.”
Muhammad teaches in Fig. 8 mode adaptation 111 included in a transmission apparatus 11.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA, Gopal, and Lee by incorporating the teachings of Dave, Arapoglou, and Muhammad to improve the communication of signals between the gateway and the satellite by using well known modulation components and the operations of the well known DVB-S2 standard.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal to conform to the well known DVB-S2 standard without producing any new and unexpected results.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA, Gopal, and Lee as applied to claim 1 above, and further in view of Arapoglou.
Regarding claim 18, the AAPA does not teach but Arapoglou teaches in Fig. 11 “wherein said first components includes: 
a packet/TS processor configured to receive information packets or Transport Stream (TS) packets, and to organize them (stream adaptation 1110); 
a BBFRAME processor configured to build a baseband frame, which is the 10frame of bits to be transmitted, which comprises information data bits and control bits (BB Scrambler 1112); 
a LDPC/Turbo Encoder associated with a BCH Encoder, configured to encode the data bits and control bits with a Forward Error Correction code by adding redundancy bits to obtain encoded data bits (LDPC Encoder 1122); 
an interleaver configured to change the order of the encoded data bits to obtain interleaved data bits (Bit Interleaver 1123);  
15a mapper configured to map the interleaved data bits into symbols (Mapping 1130); and 
a framer associated with a spread scrambler configured to arrange the symbols into frames adding additional symbols for control and synchronization purposes and to scramble the data by multiplying the symbols by a pseudo-random complex sequence (PL Framing 1140).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA, Gopal, and Lee by incorporating the teachings of Arapoglou to improve the communication of signals between the gateway and the satellite by using well known modulation components.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal without producing any new and unexpected results.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA, Gopal, and Lee as applied to claim 20 above, and further in view of Applicant’s Admitted Prior Art on page 21 of Applicant’s specification (“AAPA-1”).
The AAPA does not teach but AAPA-1 teaches “wherein said first part of modulation functions includes specific operations based on a Long Term Evolution (LTE) physical layer with a downlink shared channel (DL), wherein said specific operations include scrambling” (see page 21 of Applicant’s specification which acknowledges that these LTE operations are known per se in 3GPP TS 36.201 and other related specifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the AAPA, Gopal, and Lee by incorporating the teachings of AAPA-1 to improve the communication of signals between the gateway and the satellite by using well known modulation components.  In addition, such a modification is deemed nothing more than an art-recognized alternative means of modulating a signal without producing any new and unexpected results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112(b) rejections in the last OA have been withdrawn in view of applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414